   Case 8:20-cv-00929-JVS-ADS Document 15 Filed 09/09/20 Page 1 of 2 Page ID #:65

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00929JVS(ADSx)                                       Date   September 9, 2020
 Title             Lawanda M Carter v United States


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present
 Proceedings:           (In Chambers) SECOND ORDER TO SHOW CAUSE RE DISMISSAL
                        FOR LACK OF PROSECUTION

       The Court, on its own motion, hereby ORDERS plaintiff(s) to show cause in writing no later than
September 30, 2020, why this action should not be dismissed for lack of prosecution. As an alternative
to a written response by plaintiff(s), the Court will consider the filing of one of the following, as an
appropriate response to this OSC, on or before the above date:

    X    A VALID Proof of service of and/or
    X    Answer by the defendant(s) or plaintiff's request for entry of default.

       The proof of service filed by the plaintiff on July 16, 2020 is not valid service. Service is not
complete until the proof of service is filed with the original or a copy of the compelted return of
service of registered or certified mail indicating that the mail was received.

        Absent a showing of good cause, an action shall be dismissed if the summons and complaint have
not been served upon all defendants within 90 days after the filing of the complaint. Fed. R. Civ. P. 4(m)
The Court may dismiss the action prior to the expiration of such time, however, if plaintiff(s) has/have not
diligently prosecuted the action.

        It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time under Rule 55 remedies
promptly upon default of any defendant. All stipulations affecting the progress of the case must be approved
by the Court. Local Rule 7-1

         Scheduling Conference set for August 31, 2020 at 11:30 a.m. is VACATED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 8:20-cv-00929-JVS-ADS Document 15 Filed 09/09/20 Page 2 of 2 Page ID #:66

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00929JVS(ADSx)                                      Date     September 9, 2020
 Title          Lawanda M Carter v United States

                                                                                             :     00

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                      Page 2 of 2
